Cohn, J.
(dissenting in part). Defendant was concededly indebted to plaintiff in an amount of 396,857 Czechoslovak crowns. The debt arose out- of a pension agreement between the plaintiff’s intestate and defendant’s predecessor. This action is brought to recover that indebtedness. The judgment prayed for is the dollar equivalent of the 396,857 Czechoslovak crowns based on the rate of exchange prevailing at specified times prior to the commencement of this suit.
Plaintiff’s intestate was a citizen and resident of Czechoslovakia when the pension agreement was made in that country in 1938. The payments called for by the pension agreement were payable monthly in Czechoslovak crowns in Prague, Czechoslovakia. Defendant was and still is a Czechoslovakian corporation having its principal place of business in Prague.
The laws of Czechoslovakia in force when the agreement was entered into and ever since have forbidden payments by a resident of Czechoslovakia to nonresidents, or into a foreign country or foreign account without a license. Plaintiff has not secured the required license.
Because the defendant proved that it set aside the amount of the indebtedness in a foreign blocked account in the defendant bank in the name of plaintiff’s intestate and thus did everything it could do in the circumstances, the trial court dismissed the plaintiff’s complaint, holding that there was no breach of contract on the part of defendant in failing to pay in accordance with the pension agreement.
We think that plaintiff was entitled to judgment for the amount of pension due plaintiff’s intestate. The act of the defendant in setting aside the money for plaintiff’s intestate did not obliterate the indebtedness. However, a judgment dismissing the complaint in this case would extinguish the debt in that it would constitute an adjudication sufficient to defeat any subsequent suit by plaintiff in this country, in Czechoslovakia, or elsewhere. Undoubtedly the trial court overlooked the consequence of its dismissal of the complaint.
Although plaintiff’s claim was governed by the laws of Czechoslovakia where the pension agreement was made and *394was to be performed, plaintiff had the right to sue on the debt here. However, the fact that jurisdiction was obtained over the defendant in this action, did not confer upon plaintiff any greater rights than she would have had, were this suit brought in Czechoslovakia.
In Holzer v. Deutsche Reichsbahn-Gesellschaft (277 N. Y. 474, 478) it was declared: “ The courts of this State are empowered to entertain jurisdiction of actions between citizens of foreign countries or other States of this Union based upon contracts between non-residents to be performed outside this State. (Hutchinson v. Ward, 192 N. Y. 375; Wedemann v. U. S. Trust Co., 258 N. Y. 315, 317, 318; Meyers v. Credit Lyonnais, 259 N. Y. 399.) Under the decisions of this court and of the Supreme Court of the United States, the law of the country or State where the contract was made and was to be performed by citizens of that country or State governs. (Salimoff & Co. v. Standard Oil Co., 262 N. Y. 220.) Within its own territory every government is supreme (United States v. Belmont, 301 U. S. 324) and our courts are not competent to review its actions.”
On the trial of the present action, an attorney called as an expert witness as to the applicable law in Czechoslovakia stated that plaintiff would be entitled to a judgment in that country notwithstanding that payment of the debt is blocked, but said there could be no execution of the judgment until plaintiff obtained a license from the government.
It is a general rule, as plaintiff asserts, that the courts of this State can only grant a money judgment in legal tender, (Petkus v. Lietuvos Ukio Bankas, 123 Misc. 193, Carswell, J.)
The judgment must be rendered in the currency of the forum. (Matter of United Shellac Corp. [Jordan, Ltd.], 277 App. Div. 147, 152; Metcalf Co. v. Mayer, 213 App. Div. 607, 613; Sirie v. Godfrey, 196 App. Div. 529; Judiciary Law, § 27.) In Matter of United Shellac Corp, (supra) this court in an opinion by Mr. Justice Van Voorhis, stated the rule to be that the amount of judgment is adjusted according to the exchange rate which prevails on the day of judgment. By stipulation of the parties, the rate of exchange of United States dollars and Czechoslovakian crowns at the time of judgment is fifty crowns to the dollar. Judgment should accordingly be awarded to plaintiff in the sum of $7,937.14, which is the dollar equivalent of 396,857 Czechoslovakian crowns. Execution on the judgment should be stayed until plaintiff obtains the required license from the Czechoslovakian Government. Ho interest should accrue on *395the judgment while the stay is effective. The outstanding warrant of attachment should likewise be continued to the extent of the judgment until payment is made. Plaintiff would thus be obtaining no more nor no less than what she could presently obtain, had suit been instituted in Czechoslovakia. A party may not gain an advantage by the accident of jurisdiction and recover here what could not be obtained in the foreign country. (Dougherty v. Equitable Life Assur. Soc., 266 N. Y. 71.)
Accordingly, 1 concur with the majority to the extent of reversing the judgment, with costs and granting judgment in favor of plaintiff, but otherwise I dissent and hold as indicated in this opinion that execution on the judgment is to be stayed until plaintiff obtains the required license from the Czechoslovakian Government.
Peck, P. J., and Callahan, J., concur with Dore, J.; Cohn, J., dissents in part in an opinion, in which Glennon, J., concurs.
Judgment reversed, with costs to appellant and judgment is directed to be entered in plaintiff’s favor, with costs as prayed for in the complaint as amended on the trial pursuant to the applicable rate of exchange stipulated to in the sum of $7,937.14. No provision is to be made in the judgment for any stay of execution. Settle order on notice.